Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to amendments filed on 10/14/2021. Claims 1-7, 9-11, 14-16, 19, 20, 22, and 25-28 were pending.   Claims 1-7, 9-11, 14-16, 19, 20, 22, 27 and 28 have been amended. Claims 1-7, 9-11, 14-16, 19, 20, 22, and 25-28 are now pending.  Claims 1-7, 9-11, 14-16, 19, 20, 22, and 25-28 are presented for examination.
Response to Amendment
The rejection of claim 27 under 35 U.S.C. 112(b) set forth in the Office Action of 07/20/2021 is withdrawn in response to the Amendments filed on 10/14/2021.  Examiner apologizes for typographical error (claim 26 instead of claim 27) and thanks the Applicant for correct interpretation of the rejection.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 910, 11, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et. al., ACS Catal. 2012, 2, 1226−1231 (Du).
Regarding claims 1 and 2, Du discloses an electrocatalyst nanoparticles (Title, p.1227, right col.), consistent of alloy formula Ir77Ru23 (p.1227, left. col.), that reads on re claim 2).  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 6, Du discloses wherein the alloy is a single phase alloy (p.1227, right col.)
Regarding claim 7, Du discloses wherein the alloy has a face centered cubic (FCC) structure) structure.
Regarding claim 9, Du discloses wherein wherein elements in the alloy are homogeneously mixed (p. 12227, left  Col, bottom para).
Regarding claims 10 and 14, Du discloses wherein the electrocatalyst nanoparticles have a size around 2.9 nm p. 12227, right col. Col, bottom para). It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03
Regarding claim 11, Du discloses the invention as discussed above as applied to claim 10 and incorporated therein. Since Du does not report any impurities the limitations of claim 11 considered met.
Regarding claim 22, Du discloses electrochemical device (p.1226)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 (alternatively) and 2,3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0118671 to Wieland (Wieland).
Regarding claim 1, Weiland  discloses electrocatalyst nanoparticles (claim 2), including the electrocatalyst nanoparticles which contains palladium metal in a mole between 0.1 at.-% and 5 at.-% and iridium  metal a mole percentage 0.1 at.-% and 10 at.-% and is  balance ruthenium metal (Claim 6). It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of Pd, Ir and Ru based on a range disclosed by Wieland in order to obtain optimal catalytic activity.  
Regarding claim 3 and 4.
Claims 15, 16,19, 20, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Du et. al., ACS Catal. 2012, 2, 1226−1231 to Du in view of US 2013/0295485 to Gottesfeld.
Regarding claim 15, Du discloses the invention as discussed above as applied to claim 1 and incorporated therein.  In addition, Du discloses that electrocatalyst nanoparticles are carbon supported (Abstract) and can be disposed on an anode (p.1229). Du does not expressly disclose, an alkaline-exchange membrane fuel.
Gottesfeld teaches an anode catalyst for an alkaline membrane fuel cell (AMFC) wherein anode catalyst comprises catalytically active component selected from one or more of the group of ruthenium (Ru), rhodium (Rh), silver (Ag), osmium (Os), iridium (Ir), platinum (Pt), silver (Ag) and gold (Au) (Abstract), the fuel cell is configured to use air as a cathode oxidant gas and hydrogen to use as a fuel at anode side (para 4, 30). In addition, Gottesfeld teaches an alkaline-exchange membrane configured to transport hydroxide ions (para 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst of Du in the alkaline-exchange membrane fuel cell, comprising catalyst based on the same metals as taught by Gottesfeld in order to improve productivity of the fuel cell. 
Regarding claim 16, modified Du discloses the invention as discussed above as applied to claim 15 and incorporated therein. Regarding the limitations concerning a mass activity, a specific activity and exchange current density at 0.01 V, Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed 
Regarding claim 19 and 20, modified Du discloses the invention as discussed above as applied to claim 15 and incorporated therein. Regarding the limitations: “having a half-wave potential (Ev2) of at least 0.015 V and having a half-wave potential (Ei 2) of at least 0.034 V”: Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. Since modified Du discloses the alkaline membrane fuel cell substantially similar to that as claimed, it is fully capable to perform the claim functions.  As such, the instantly claimed catalyst is unpatentable over the cited prior art. 
Regarding claims 25 and 26, modified Du discloses the invention as discussed above as applied to claim 22
In addition Gottesfeld an alkaline membrane fuel cell (AMFC), the fuel cell comprising anode, cathode and alkaline exchange membrane  configured to transport hydroxide ions from the cathode to the anode and the fuel cell is configured to use air as a cathode oxidant gas and hydrogen to use as a fuel at anode side (para 4, 30 34, re claim 26)). 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0295485 to Gottesfeld in view of Du et. al., ACS Catal. 2012, 2, 1226−1231 to Du.
Regarding claim 26, Gottesfeld discloses an alkaline membrane fuel cell (AMFC), the fuel cell comprising anode, cathode and alkaline exchange membrane configured to transport hydroxide ions from the cathode to the anode and the fuel cell is configured to use air as a cathode oxidant gas and hydrogen to use as a fuel at anode side. In addition, Gottesfeld teaches an anode catalyst for an alkaline membrane fuel cell (AMFC) wherein anode catalyst comprises catalytically active component selected from one or more of the group of ruthenium (Ru), rhodium (Rh), silver (Ag), osmium (Os), iridium (Ir), platinum (Pt), silver (Ag) and gold (Au) (Abstract), but does not expressly discloses anode catalyst of formula (1).
Du discloses an electrocatalyst nanoparticles (Title, p.1227, right col.), consistent of alloy formula Ir77Ru23
Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell  of Gottesfeld with the nanoparticles of Du in order to expand applicability of catalytic nanoparticles and improve productivity of the fuel cell.
Regarding claim 27, Gottesfeld discloses a process of catalytic H2 oxidation (HOR), the process comprising wherein the HOR is performed in alkaline media; or the HOR is performed at the anode of then alkaline-exchange membrane fuel cell an alkaline membrane fuel cell (AMFC). In addition, Gottesfeld teaches an anode catalyst for an alkaline membrane fuel cell (AMFC) wherein anode catalyst comprises catalytically active component selected from one or more of the group of ruthenium (Ru), rhodium (Rh), silver (Ag), osmium (Os), iridium (Ir), platinum (Pt), silver (Ag) and gold (Au) (Abstract), but does not expressly discloses anode catalyst of formula (1).
Du discloses an electrocatalyst nanoparticles (Title, p.1227, right col.), consistent of alloy formula Ir77Ru23 (p.1227, left. col.), that reads on claim formula (I) with x=0.  It is noted that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03.
Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel cell  of Gottesfeld with the nanoparticles of Du in order to expand applicability of catalytic nanoparticles and improve productivity of the fuel cell.
Response to Arguments
Applicant’s arguments with respect to claim 1-7, 9-11, 14-16, 19, 20, 22, and 25-28 have been considered but are moot due to new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727